

117 HRES 377 IH: Condemning Nicolás Maduro’s regime for its ongoing human rights abuses and crimes against humanity in Venezuela.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 377IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Malliotakis (for herself, Ms. Salazar, and Mr. Gimenez) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Nicolás Maduro’s regime for its ongoing human rights abuses and crimes against humanity in Venezuela.Whereas in September 2020, a United Nations mission found that Nicolás Maduro and his regime have carried out thousands of extrajudicial murders of peaceful dissidents and political opponents since Maduro’s rise to power in 2013;Whereas the Maduro regime is currently detaining at least 300 political prisoners in dangerous and inhumane conditions across Venezuela, including in the notorious El Helicoide in Caracas;Whereas the Maduro regime’s security forces continue to engage in torture and sexual abuse of political prisoners and members of their families to stoke terror and repress prodemocracy efforts in Venezuela;Whereas the Maduro regime has increased arbitrary detention and intimidation of journalists, frontline workers, and legislators to silence criticism of the regime’s mishandling of the COVID–19 pandemic;Whereas Venezuela’s kleptocratic elite, including the family of Hugo Chavez, possess a fortune estimated at over $4,000,000,000;Whereas the average Venezuelan lost 24 pounds of body weight in 2017 due to widespread poverty and food shortages; Whereas the Maduro regime has consistently restricted the ability of nonprofits and humanitarian aid organizations to assist Venezuelans in need of basic foodstuffs and hygiene items; andWhereas over 5,000,000 of Venezuela’s 32,000,000 people have fled Venezuela as refugees due to the failures and mass human rights violations of the Maduro regime: Now, therefore, be itThat the House of Representatives—(1)strongly condemns Nicolás Maduro’s regime for its violation of the basic human rights of countless Venezuelans; (2)recognizes that the Maduro regime’s pattern of gross human rights violations amounts to crimes against humanity; (3)supports the people of Venezuela and their fight to achieve freedom and democracy; and(4)calls on President Biden to take substantive action to ensure Maduro’s resignation and a peaceful transition to democracy in Venezuela.